Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the caption “Experts” in the Registration Statement and related Prospectus of Summit Financial Group, Inc. for the registration of shares of its common stock and to the incorporation by reference therein of our reports dated March 17, 2008, with respect to the consolidated financial statements of Summit Financial Group, Inc., and the effectiveness of internal control over financial reporting of Summit Financial Group, Inc., included in its Amended Annual Report (Form10-K) for the year ended December31, 2007, filed with the Securities and Exchange Commission. ARNETT & FOSTER, P.L.L.C. Charleston,
